222 F.2d 361
Willard D. McKINNEY, Appellant,v.UNITED STATES of America, Appellee.
No. 14548.
United States Court of Appeals Ninth Circuit.
May 10, 1955.

George Hammer, San Francisco, Cal., for appellant.
Lloyd H. Burke, U.S. Atty., Richard H. Foster, Donald B. Constine, Asst. U.S. Attys., San Francisco, Cal., for appellee.
Before HEALY, FEE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction on a charge of assault with a deadly weapon committed upon the person of an officer of the Federal penitentiary at Alcatraz, where appellant is under confinement.  Appellant asserts that he was denied due process of law in that he did not have adequate or effective representation of counsel.  The record shows that the court appointed experienced counsel to represent him, and that an additional attorney participated in his defense during a substantial portion of the trial.  He claims that there was inadequate cross-examination of the witnesses against him and that counsel failed to interview or call witnesses on his behalf.  The record shows the contrary.  Not only were government witnesses cross-examined, but five witnesses were called and testified for the defense.  Appellant also took the stand and testified on his own behalf.


2
The appeal is wholly without merit, and the judgment is affirmed.